15-32713-jda   Doc 62   Filed 04/15/21   Entered 04/15/21 16:21:31   Page 1 of 3
15-32713-jda   Doc 62   Filed 04/15/21   Entered 04/15/21 16:21:31   Page 2 of 3
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                    FLINT DIVISION

 In Re:                                              Case No. 15-32713-jda

 Kevin P. Tobias
                                                     Chapter 13
 Kelli L. Tobias

 Debtors.                                            Judge Joel D. Applebaum

                                        PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Response to Notice of Final Cure
Payment has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on April 15, 2021 to the following:

          Kevin P. Tobias, Debtor
          1143 Trotwood Ln.
          Flint, MI 48507

          Kelli L. Tobias, Debtor
          1143 Trotwood Ln.
          Flint, MI 48507

          John L. Hicks, Debtors’ Counsel
          jlhicks14@hotmail.com

          Cark Bekofske, Trustee
          ecf@flint13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                     Respectfully Submitted,

                                                     /s/ Molly Slutsky Simons
                                                     Molly Slutsky Simons (OH 0083702)
                                                     Sottile & Barile, Attorneys at Law
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
                                                     Attorney for Creditor



  15-32713-jda        Doc 62        Filed 04/15/21   Entered 04/15/21 16:21:31    Page 3 of 3
